In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated October 25, 1966, which dismissed the writ and remanded him to respondent’s custody. Judgment reversed, on the law and the facts, without costs; writ sustained; judgment of conviction rendered September 16, 1960 by the County Court, Nassau County, vacated; and action remanded to said County Court for the purpose of permitting relator (as defendant) to plead de novo to the indictment. The record discloses that relator was not given the warning required under section 335-b of the Code of Criminal Procedure when he pleaded guilty to robbery in the second degree. Such failure renders the conviction void and amenable to collateral attack by way of habeas corpus (People ex rel. Bianchi v. La Vallee, 17 N Y 2d 818; People ex rel. Manning v. Fay, 16 N Y 2d 1061; People ex rel. Blair v. Fay, 26 A D 2d 669; People ex rel. Russo v. Fay, 25 A D 2d 779). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.